
	
		I
		112th CONGRESS
		1st Session
		H. R. 3739
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to terminate payments to States certified under that Act, and for other
		  purposes.
	
	
		1.Termination of payments to
			 States certified under Surface Mining Control and Reclamation Act 0f
			 1977
			(a)Termination of
			 paymentsSection 411(h)(2) of
			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)(2))
			 is amended to read as follows:
				
					(2)LimitationNo payment shall be made under this
				subsection to a State or Indian tribe for which a certification is made under
				subsection (a) in which the Secretary concurs.
					.
			(b)Conforming
			 amendmentsSuch Act is further amended—
				(1)in section
			 402(i)(2) (30 U.S.C. 1232(i)(2)), by striking paragraphs (1)(A) and
			 (2)(A) and inserting paragraph (1)(A); and
				(2)by amending
			 section 411(h)(1)(D) (30 U.S.C. 1240a(h)(1)(D)) to read as follows:
					
						(D)Use of
				fundsA State or Indian tribe
				shall use any amounts provided under this paragraph for the purposes described
				in section
				403.
						.
				
